Citation Nr: 0825304	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-37 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for left eye blindness.

2.  Entitlement to service connection for vitiligo.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had Philippine Guerilla and Combination Service 
from May 1944 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of Philippines.


FINDINGS OF FACT

1.  Left eye blindness was first manifested many years after 
service and is not linked to service.

2.  Vitiligo was first manifested many years after service 
and is not linked to service.


CONCLUSIONS OF LAW

1.  Left eye blindness was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

2.  Vitiligo was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to the veteran's claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, VA 
letters dated in August 2005 and April 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim.  This letter also 
informed the veteran that additional information and evidence 
was needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the duty to assist, the RO obtained the 
veteran's service and private treatment records and he has 
provided his written communications.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to his left eye and vitiligo claims.  As will be 
discussed in detail below, however, in light of the 
uncontroverted facts, the Board finds that the evidence, 
which indicates he did not sustain left eye injury and was 
not treated for skin impairment, to include vitiligo, until 
approximately 60 years after his separation from service, an 
examination is unnecessary to decide these claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).
 
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his left eye blindness and vitiligo 
are the result of disease or injury sustained in service, 
more than 63 years ago.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Evidence submitted by the appellant 
includes an August 2005 medical statement from L. L. 
Petalcorin, Jr., M.D., which certifies that the veteran was 
treated for absolute glaucoma, OS (left eye); corneal 
leucoma, OS; immature cataract, OD (right eye); and ptrygium, 
OD.  Similarly, a July 2005 statement from R. A. A.bella, 
M.D., states that the veteran was for generalized 
discoloration (vitiligo) and left eye blindness secondary to 
trauma.  A March 2006 Medical Certificate from Dr. Abella 
further states that the veteran had been examined and treated 
for blindness, left eye, secondary to trauma during wartime 
and vitiligo, generalized, which started after the war.  

Based on the above, the evidence indeed shows diagnoses of 
left eye blindness and vitiligo.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service records consist of three Affidavits for Philippine 
Army Personnel executed by the veteran in September 1945, 
November 1946, and one that is undated.  These Affidavits 
reflect that the veteran reported no wounds or illnesses.  
The Board must find that these Affidavits provide negative 
evidence against these claims.

Post-service, it is significant that the veteran does not 
appear to have received treatment for his eyes or skin, to 
include vitiligo, until July 2005, approximately 60 years 
after discharge from service.  In this regard, it is noted 
that the United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, the multi-decade gap between service separation 
(1945) and evidence of eye and skin disorders (July 2005) 
also weighs against the claim.  As such, the probative 
evidence is against the claims based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the veteran's left eye blindness and vitiligo 
and his period of active service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Specifically, the veteran began 
treatment for both conditions over 60 years after service.

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no competent medical evidence was 
submitted to demonstrate whether it is at least as likely as 
not that the left eye blindness and vitiligo were caused by 
military service.  

In this regard, it is acknowledged that Dr. Abella has stated 
that the veteran had been examined and treated for blindness, 
left eye, secondary to trauma during wartime and vitiligo, 
generalized, which started after the war.  This opinion is 
based on an uncorroborated history of injury during his 
period of active duty service and the veteran's belief that 
he has had problems as a result of this injury since his 
discharge in 1945.  The veteran's history is contradicted by 
his service records, which show that he had not sustained any 
illness or injury.  Moreover, Dr. Abella's statement notes 
that the vitiligo started after the war.

In any event, the Board finds that the probative value of Dr. 
Abella's opinion is greatly reduced and not persuasive when 
weighed with the remaining medical evidence of record, which 
demonstrates that the initial onset of his claimed disorders 
was approximately 60 years after service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

The Board acknowledges the veteran's lay statement indicating 
that he has suffered left eye blindness and vitiligo as a 
result of disease or injury sustained in service and notes 
that he is competent to report symptoms of eye and skin 
impairment.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  However, the veteran's lay contentions in 
this case are outweighed by the service and post-service 
medical record which, as a whole, indicate that he did not 
complain of or receive treatment for left eye or skin 
disabilities until over six decades after discharge from 
service and clearly does not support a finding that these 
disorder were caused by service.  See generally Barr v. 
Nicholson, supra.  Simply put, the veteran's lay contentions 
are not consistent with the other evidence of record, and are 
outweighed by this evidence.

In summary, the medical evidence of record does not support 
the contention that the veteran's left eye blindness or 
vitiligo are connected to service and provides evidence 
against such findings.  The Board must also find that the 
service and post-service records, indicating conditions that 
did not manifest for many years after service, outweigh the 
veteran's lay statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for left eye blindness.  
In denying his claims, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for left eye blindness is 
denied.

Entitlement to service connection for vitiligo is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


